Citation Nr: 1419432	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-20 495	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected right shoulder chronic tendonitis, currently rated 10 percent disabling.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative disk disease of the lumbar spine prior to June 13, 2007.

3.  Entitlement to an increased disability rating for degenerative disk disease of the lumbar spine in excess of 20 percent from June 13, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985 and from April 1986 to December 1989.

This matter arises to the Board of Veterans' Appeals (Board) from September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied claims for an increased rating for service-connected chronic tendonitis, right shoulder, evaluated as 10 percent disabling, and for an increased rating for service-connected lumbosacral strain, evaluated as 10 percent disabling.  In a November 2008 rating decision, the RO granted an increased (20 percent) schedular rating for the lumbar spine disability (now degenerative disc disease of the lumbar spine), effective June 13, 2007, the date of receipt of the Veteran's claim for an increased rating.  

In November 2011, the Board remanded the claims for further evidentiary development, characterizing the lumbar spine claim as entitlement to a disability rating in excess of 10 percent for degenerative disk disease of the lumbar spine prior to June 13, 2007; and entitlement to an increased disability rating for degenerative disk disease of the lumbar spine in excess of 20 percent from June 13, 2007.  The Board so characterized the claim because there were VA treatment records pertaining to the lumbar spine in the claims file dated within the year preceding the date of receipt of the Veteran's June 2007 claim for an increased rating, and under VA regulations, these treatment records may double both as informal claims for an increased rating and the evidence needed to support such an increase.  38 C.F.R. § 3.157(b)(1).  If such treatment records provide the evidence on which the increased rating is granted, then the effective date of the increased rating is the date of the informal claim, i.e., the date of the VA treatment record.  38 C.F.R. § 3.400(o)(2). 

On remand, the Appeals Management Center (AMC) continued the 10 percent rating for the service-connected chronic tendonitis, right shoulder; continued the 10 percent rating for degenerative disk disease of the lumbar spine prior to June 13, 2007; and continued the 20 percent rating for degenerative disk disease of the lumbar spine from June 13, 2007.  However, in considering the neurological symptoms resulting from the lumbar spine disability, the AMC, in an October 2012 rating decision, granted service connection for sciatica of the right lower extremity and assigned a 10 percent rating for that disability, effective May 20, 2011. 

The record before the Board consists of paper claims files and electronic files. 


FINDINGS OF FACT

1.  Prior to December 8, 2011, the service-connected right shoulder tendonitis was manifested by limitation of motion that is considered noncompensable under Diagnostic Code 5201 which governs limitation of motion of the arm.

2.  From December 8, 2011, service-connected right shoulder tendonitis has been manifested by limitation of abduction of the major arm to no higher than shoulder level.  

3.  Prior to June 13, 2007, service-connected degenerative disc disease of the lumbar spine was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  From June 13, 2007, service-connected degenerative disc disease of the lumbar spine has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

5.  Sciatica associated with the service-connected degenerative disc disease of the lumbar spine has been shown to be no worse than mild, but it has been shown to be present prior to May 20, 2011, specifically, since August 26, 2006; left lower extremity neurological abnormalities and bowel or bladder involvement have not been shown.  

CONCLUSIONS OF LAW

1.  Prior to December 8, 2011, the criteria for an increased, 20 percent, schedular rating for service-connected right shoulder tendonitis were not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.71, Plate I, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2013).

2.  From December 8, 2011, the criteria for an increased, 20 percent, schedular rating for service-connected right shoulder tendonitis have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.71, Plate I, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2013).

3.  Prior to June 13, 2007, the criteria for a rating in excess of 10 percent for lumbar spine degenerative disc disease were not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.71, Plate V, 4.71a, Diagnostic Code 5243 (2013).

4.  From June 13, 2007, the criteria for a rating in excess of 20 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.71, Plate V, 4.71a, Diagnostic Code 5243 (2013).

4.  The criteria for a separate 10 percent schedular rating, and no higher, for right lower extremity radiculopathy (sciatica) were met prior to May 20, 2011, specifically, as of August 26, 2006.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2), 4.71a, Diagnostic Code 5243, Note 1, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board previously remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in July 2007.  Although the letter addresses the elements of service connection, the letter also addresses disability ratings and effective dates.  The letter was sent prior to the initial unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claims has also been met.  Service treatment records and all pertinent VA records and private records have been obtained and associated with the file.  VA orthopedic examinations were conducted in 2007, 2008, and 2011.  See 38 C.F.R. § 3.159(c)(4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports are adequate, as the two more recent examiners reviewed the pertinent medical history.  The July 2007 VA examiner specifically mentioned that the claims file was not made available.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Right Shoulder Rating

Right shoulder tendonitis has been rated 10 percent under Diagnostic Code 5099-5024 for the entire appeal period.  Under Diagnostic Code 5024, tenosynovitis is rated on the basis of limitation of motion of the affected part as arthritis, degenerative (Diagnostic Code 5003).  Degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints and two or more minor joint groups and there is occasional incapacitating exacerbation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).

As directed above, the shoulder should be rated according limitation of motion of the affected part.  In this case, the impaired right shoulder restricts the use and movement of the right arm.  Under Diagnostic Code 5201, a 40 percent rating is assigned where there is limitation of motion of the major arm to 25 degrees from the side.  A 30 percent rating is assigned where there is limitation of motion of the minor arm to 25 degrees from the side.  A 30 percent rating is assigned where there is limitation of motion of the major arm to midway between the side and the shoulder level.  A 20 percent rating is assigned for similar limitation of motion of the minor arm.  A 20 percent rating is also warranted if motion of either arm is limited to no higher than shoulder level.  38 C.F.R. § 4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2007).  The right arm is the major arm in this case.

In January 2005, the RO granted a compensable rating for the right shoulder, which had been rated noncompensably for several years.

A July 18, 2006, VA orthopedic surgery consultation report contains a diagnosis of rotator cuff tendinopathy with possible labral tear of right shoulder.  Because it is dated within one year before the Veteran filed his claim for an increased rating for his service-connected right shoulder disability, this report is relevant to the issue on appeal.  38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2).  However, the report does not reflect findings which warrant a rating in excess of 10 percent for the right shoulder condition.  In this regard, the examiner noted on examination the Veteran's shoulder had full range of motion without pain.  38 C.F.R. § 4.71a, Diagnostic Code 5024, 5201.  

A July 2007 VA compensation examination report reflects three prior cortisone injections into the right shoulder.  The Veteran reported that pain precluded working overhead with the right arm.  External and internal rotations of the arms were to 75 degrees, bilaterally.  See 38 C.F.R. § 4.71, Plate I.  The Veteran was able to repeatedly flex the right shoulder to 180 degrees without apparent pain but was unable to actively abduct the right shoulder beyond 165 degrees repeatedly without increased pain.  The Veteran denied pain on abduction of the shoulder against resistance.  The impression was right rotator cuff tendonitis.  

According to an October 2008 VA compensation examination report, the Veteran stated that right shoulder pain was intermittent but when present was a 4 on a scale of 10.  Examination of the right shoulder showed no swelling, tenderness or deformity.  There was 90 degrees of internal and external rotation without pain.  However, abduction and flexion beyond 165 degrees were limited by pain.  There were no additional limitations following repetitive motion.  The diagnosis was right rotator cuff tendonitis.

A December 2011 VA compensation examination report reflected a current diagnosis of the right shoulder as simply "rotator cuff."  Right arm flexion was to 120 degrees, abduction was to 90 degrees.  Repetitive testing was accomplished and the examiner noted functional impairment due to less than full range of motion.  The Veteran was unable to adduct the arm across the body toward the contralateral shoulder.  X-rays of the shoulder were normal.

The above facts reflect that prior to the December 2011 examination, the right shoulder tendonitis was manifested by limitation of motion of the major arm that is considered noncompensable under Diagnostic Code 5201 which governs limitation of motion of the arm.  Under that Diagnostic Code, a compensable rating of 20 percent is warranted limitation of motion of the arm "at shoulder level" or to 90 degrees.  38 C.F.R. §§ 4.71, Plate 1, 4.71a, Diagnostic Code 5201.  However, under Diagnostic Code 5024, the condition may be assigned a 10 percent rating under Diagnostic Code 5003 for limitation of motion of the joint that is noncompensable under the appropriate diagnostic code for rating limitation of motion of the shoulder.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5201.  Accordingly, prior to December 8, 2011, the criteria for an increased, 20 percent, schedular rating for service-connected right shoulder tendonitis were not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.71, Plate I, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2013).  

However, the December 8, 2011, examination report does show limitation of abduction of the right shoulder to no higher than shoulder level.  Accordingly, the Board concludes that from December 8, 2011, the criteria for an increased, 20 percent, schedular rating for service-connected right shoulder tendonitis have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.71, Plate I, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2013); see Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Ratings

Lumbar spine degenerative disc disease has been rated 10 percent disabling for the period prior to June 13, 2007, and 20 percent disabling since June 13, 2007.  The appealed September 2007 rating decision changed diagnostic codes from the prior Diagnostic Code 5243 (intervertebral disc syndrome), to Diagnostic Code 5242 (degenerative arthritis of the spine).  An associated neurologic abnormality of the right lower extremity has been rated 10 percent beginning May 20, 2011, under Diagnostic Code 8520.  

Spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine set forth as follows: 

       5235 Vertebral fracture or dislocation
       5236 Sacroiliac injury and weakness
       5237 Lumbosacral or cervical strain
       5238 Spinal stenosis
       5239 Spondylolisthesis or segmental instability
       5240 Ankylosing spondylitis
       5241 Spinal fusion
       5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003)
       5243 Intervertebral disc syndrome

Also available are ratings based on duration of incapacitating episodes over the past 12 months.   Because incapacitating episodes are not shown, this rating method need not be discussed further.  Also available is the procedure for combining, under 38 C.F.R. § 4.25, separate evaluations of the chronic orthopedic and neurologic manifestations.  This will be discussed below.

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar spine...........................................................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  .........................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..  ........................................................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.............................................................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The remote history of the lumbar spine disability reflects that service connection was established for the lumbar spine in September 1990.  In a January 2005 rating decision, the RO assigned a 10 percent rating under Diagnostic Code 5243, intervertebral disc syndrome.  The Veteran did not appeal that decision, nor did he submit relevant evidence within the appeal period.  That decision became final.  

In June 2007, the Veteran formally claimed that his lumbar spine had worsened since last rated.  Because the RO received that claim on June 13, 2007, medical evidence showing an increase in disability and/or any hospitalization report and/or any examination report dated within one-year of June 13, 2007, must be carefully reviewed, as these might form the basis of a higher rating and an earlier date of an informal claim for an increase.  See 38 C.F.R. §§ 3.157(a), (b); 3.400(o)(2); see MacPhee v Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006) (any informal claim arising under § 3.157(b)(1) must be for a condition that has been the subject of a prior claim and previously found to be service-connected). 

An August 26, 2006, VA out-patient treatment report reflects that the Veteran presented with exacerbation of chronic back pain for two days.  He reported having been relatively pain free for the last several months but now had increased low back pain with some radiation to the right hip.  There was no shooting pain down the legs, no muscle weakness, and no urinary or bowel complaints.  On examination, there was no point tenderness on the back and no motor or sensory deficit.  The assessment was chronic low back pain with acute exacerbation, and the examiner prescribed medication.

A September 2006 VA outpatient treatment note reflects that while being seen in follow-up for another condition, the Veteran mentioned having problems lately with sciatica on the right side.  A November 8, 2006, VA outpatient treatment note shows complaints of sciatic pain in the right posterior leg.  The assessment was sciatica, chronic problem, increased over the last year.  Later in November 2006, the Veteran was seen again for sciatica and chronic back pain.  The Veteran was seen again in early December 2006 for an acute problem of continued right lumbar radicular pain.  Later in December 2006, the Veteran was seen for a Pain Consult with a main complaint of low back pain and pain in his "lower extremities".  Further notation reflected that the pain was mostly constant and radiated to his "right lower extremity".  The Veteran reported occasional numbness "bilateral on both thighs lateral surfaces."  The assessment was chronic radicular back pain, but the examiner noted that straight leg raising test was negative at that time.  (A straight leg raising test is used to determine whether there is compression or irritation of the nerve roots leading to the sciatic nerve; such compression or irritation can have several causes, but the most common is a herniated disc at the lowest part of the back.  See http://www.webmd.com/a-to-z-guides/straight-leg-test-for-evaluating-low-back-pain-topic-overview.)  The examiner noted that extension in the low back was slightly more painful than flexion but range of motion was not recorded in degrees.

None of the three VA Compensation and Pension (C&P) examinations conducted in July 2007, October 2008, and December 2011 reflected thoracolumbar spine limitation of motion that would warrant a rating greater than the 20 percent already assigned.  Unfavorable thoracolumbar spine ankylosis was not shown either.  Forward flexion of the thoracolumbar spine has not been worse than 70 degrees during the entire appeal period.  The combined range of motion of the thoracolumbar spine has not been less than 175 degrees.  Accordingly, a rating in excess of 20 percent for the lumbar spine disability is not warranted from June 13, 2007.

Moreover, the VA outpatient treatment records noted above which are dated before June 13, 2007, when the Veteran's formal claim for an increased rating was received, do not show findings of range of motion testing in degrees that would warrant a rating higher than the 10 percent rating that was in effect prior to June 13, 2007.  Specifically, those records do not provide evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees which is the limitation of motion required for the next higher, or 20 percent, rating to be assigned.  They also do not reflect findings of a muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis which might have also provided a basis for a 20 percent rating.  Accordingly, a rating in excess of 10 percent for the service-connected lumbar spine disability is not warranted prior to June 13, 2007.

Turning to a separate rating or ratings for neurological abnormalities associated with lumbar spine degenerative joint disease, as stated at Note (1) above, the Board must evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Below are some relevant rating criteria.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123 (2013).

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2013).  

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral combine with application of the bilateral factor.  

Diagnostic Code 8520 is analogous to lower extremity radiculopathy because the anatomical area of the neurologic deficits more nearly approximates the level of disability produced by sciatica when considering functional impairment, anatomical location, and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a rating for mild, or at most, a moderate disability, the radiating pain to the right lower extremity is a sensory manifestation only.  Therefore, the Board considers the neurological abnormality to be mild.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately severe incomplete paralysis.  A 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.

Because no motor involvement is shown, the associated neurologic abnormality shown in this case more nearly approximates mild sciatica.  The RO has already granted a 10 percent rating for the right lower extremity from May 20, 2011, the date of a VA outpatient treatment note in which right lower extremity radiculopathy or sciatic neuropathy was shown.  However, the Board notes that, although the previous two VA examination reports did not note right lower extremity radiculopathy, a finding of right lower extremity radiculopathy on the May 2011 VA outpatient treatment note and the December 2011 VA examination report is consistent with VA treatment reports showing complaints of radiating pain to the right leg, and treatment therefor, since August 26, 2006.  Although straight leg raising tests were often negative in the treatment reports and on examination prior to May 2011, a bulging disc was present on MRI as early as 2004, and therefore the Board concludes that the separate rating for the radiculopathy of the right lower extremity is warranted prior to May 2011.  Accordingly, the Board finds that the 10 percent rating under Diagnostic Code 8520, for the right lower extremity, should be granted as of August 26, 2006, within the one year period before the Veteran filed his formal claim for an increased rating for his low back condition in June 2007.  38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2).

With regard to the left lower extremity, a few complaints of bilateral leg pain or left leg pain were shown in VA outpatient treatment records in 2008.  However, in March 2008, the Veteran described the left leg pain as unlike the sciatic pain in his right leg, and the examiner attributed the left leg pain to muscular pain, not neurologic pain.  There were no further complaints regarding the left lower extremity shown in the evidence of record.  Accordingly, the Board concludes that no separate neurological rating is warranted for the left lower extremity.

Extra-schedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id, at 1368.

In this case, the established schedular criteria have not been shown or alleged to be inadequate to describe the severity and symptoms of the claimant's disability; the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and, there is no evidence that an extra-schedular disability rating would be in the interest of justice.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  

Additionally, if the claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  

ORDER

Prior to December 8, 2011, the criteria for a schedular rating for service-connected right shoulder tendonitis in excess of 10 percent disabling is denied. 

From December 8, 2011, the criteria for an increased, 20 percent, schedular rating for service-connected right shoulder tendonitis is granted, subject to the laws and regulations governing payment of monetary benefits.

For the period prior to June 13, 2007, a schedular rating in excess of 10 percent disabling for service-connected lumbar spine degenerative disc disease is denied. 

An increased rating for service-connected degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling, is denied.

A separate 10 percent rating for right lower extremity neurologic abnormality (sciatica), currently in effect as of May 20, 2011, is granted from August 26, 2006, subject to the laws and regulations governing payment of monetary benefits.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


